Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
The supplemental amendment filed on January 29, 2021 has been entered.
 	Claims 1-3, 7-9, 12-15, and 18 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of (1) E. coli and (2) (i) gene expression silencing of the glucose-6-phosphate dehydrogenase (zwf) gene, (ii) inducible enzymatic degradation of the glucose-6-phosphate dehydrogenase (zwf) gene, and (iii) no chromosomal deletion the reply filed on October 7, 2019 and February 20, 2020.   
Claims 7, 12-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no without traverse in the reply filed on October 7, 2019 and February 20, 2020. 
Prior art was found for the elected species. Newly amended claim 1 now recites reduction in pyruvate kinase and no longer reads on the elected species.  Therefore, search and examination has been extended to a subsequent species: (1) E. coli and (2) (A) gene expression-silencing synthetic metabolic valve silencing gene expression of pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) and (B) (i) gene expression-silencing synthetic metabolic valve silencing gene expression of the gene encoding glucose-6-phosphate dehydrogenase (zwf), (ii) inducible enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of glucose-6-phosphate dehydrogenase (zwf), and (iii) no chromosomal deletion, which is disclosed in the prior art, see the 103 rejection below.  Therefore, search and examination has not been extended to a subsequent species.

Response to Arguments
 	Applicant’s amendment and arguments filed on January 5, 2021 and January 29, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   
	Examiner notes the that all rejections under 35 USC 102 and 103 rejections and all nonstatutory double patenting rejections of record in the Final Rejection mailed on October 5, 2020 were withdrawn in the Advisory Action mailed on December 22, 2020.

E. coli, the rejections of claims 1-3 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and enablement requirement have been withdrawn.  

New/Amended Rejections

Improper Markush Group Rejection
Claims 1 and 3 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose-6-phopahte dehydrogenase (zwf)” of claim 1 and the “fabI, swf, gltA, ppc, udhA, lpd, sucD, aceA, pfkA, lon, rpoS, pykA, pykF, tktA or tkB” of claim 3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the enzymes recited in claims 1 and 3 have different structures, different enzymatic activities, and physiochemical properties.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the phrase “E. coli” which should be italicized.  The claim fails to include a conjunction before the last “wherein” clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-3, and 8-9 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase “characterized by a reduction in pyruvate kinase enzymatic activity… comprising means of regulating pyruvate kinase enzymatic activity ”. The metes and bounds of this phrase in the context of the above claims are not clear to the Examiner.  “regulating” activity of an enzyme comprises reducing activity of an enzyme and other modifications of an enzyme.  Therefore, it is unclear if the claims encompass E. coli having reduced pyruvate kinase activity or modulated pyruvate kinase activity. Examiner requests clarification of the above phrase.  

Claim 1 recites the phrase “selected from the group consisting of…. or a combination thereof”.  A Markush grouping is a closed group of alternatives.  A proper Markush group can be cited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C”, for example.  See MPEP 2173.05(h).  Amending the claim to recite a proper Markush group would overcome the rejection.

Claim 1 recites the phrase “characterized by” throughout the claim.  The metes and bounds of this phrase in the context of the above claims are not clear to the Examiner.  The modified structure following each iteration of “characterized by” is 

Claim 1 recites the limitation "an enzyme of the enzymatic degradation synthetic metabolic valve" in line 15 and the limitation "an enzyme of gene expression-silencing metabolic valve" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the enzyme of claim 1 i. and claim 1 ii. is limited to the enzymes in lines 16-17 and 19-20, respectively, and if they comprise other enzymes.  Examiner requests clarification of the above phrase.  

Claim 1 recites the phrase “pyruvate kinase (A) (pykA)… citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose-6-phopahte dehydrogenase (zwf)”. The metes and bounds of this phrase in the context of the above claims are not clear to the Examiner.  Claim 1 recites acronyms of enzymes that are italicized and non-italicized Italicized acronyms of enzymes denote genes encoding said enzymes.  However, the phrase is drawn to enzymes.   Examiner requests clarification of the above phrase.  
The above objections and rejections of claim 1 can be overcome by amending claim 1 to recite, for example: 
A genetically modified E. coli microorganism having reduced pyruvate kinase enzymatic activity, the microorganism comprising 
(A) a gene expression-silencing synthetic metabolic valve that silences gene expression of pyruvate kinase A (pykA) or pyruvate kinase F (pykF); an enzymatic degradation synthetic metabolic valve that induces enzymatic degradation of pyruvate 
(B) i. a gene expression-silencing synthetic metabolic valve that silences gene expression of one or more genes encoding one or more enzymes;
ii.    an enzymatic degradation synthetic metabolic valve that induces enzymatic degradation of one or more enzymes; and
iii.    a chromosomal deletion of a gene encoding an enzyme of a pyruvate metabolic pathway,
wherein the enzyme of the enzymatic degradation synthetic metabolic valve is citrate synthase (gltA), pyruvate dehydrogenase (Ipd), and/or glucose-6-phosphate dehydrogenase (zwf),
wherein the enzyme of the gene expression-silencing synthetic metabolic valve is citrate synthase (gltA), pyruvate dehydrogenase (Ipd), and/or glucose-6-phosphate dehydrogenase (zwf); and
wherein the microorganism produces a titer of pyruvate or pyruvic acid of greater than 0.08 g/gDCW-hr in a stationary phase of a biofermentation process.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “selected from the group consisting of: fabI…tktA or tktB”.  A Markush grouping is a closed group of alternatives.  A proper Markush group 

Claim 3 recites the phrase “one or more enzymes.. are selected from …fabI, swf, gltA, ppc, udhA, lpd, sucD, aceA, pfkA, lon, rpoS, pykA, pykF, tktA or tkB)”. The metes and bounds of this phrase in the context of the above claims are not clear to the Examiner.  The phrase recites italicized acronyms, which denote genes.  However, the phrase is drawn to enzymes.  Examiner requests clarification of the above phrase.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch I (Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015 – cited previously on form PTO-892), Lynch II (Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11. – cited previously form PTO-892), Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892).
		Lynch I discloses a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation.  Regarding claim 1, Lynch I discloses a genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key 
		Lynch II discloses genetically modifying a microorganism, such as E. coli, to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control (abstract, Figure 2, and page 108-109).  Regarding claim 1, Lynch II discloses a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109). Regarding claim 1 i and claim 9, Lynch II discloses silencing gene expression via CRSPR interference and CASCADE guide array (Figure 2 and pages 107).  Lynch II discloses that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108).
		Neither Lynch I nor Lynch II disclose silencing and/or degrading pyruvate kinase F (pykF), pyruvate kinase A (pykA), and glucose-6-phosphate dehydrogenase encoded by zwf.
		Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under E. coli are useful for higher production of recombinant proteins (abstract).
		Siddiquee discloses that modified E. coli comprising deletion of its pykF results in significant up-regulation of zwf and gnd, genes of the oxidative pentose phosphate pathway genes (abstract, Figures 2-4, Table 1, and page 29 Section 3.3). 	 One having ordinary skill in the art would have been motivated to silence or degrade zwf in order to reduce carbon loss towards the pentose phosphate pathway since expression of zwf is significantly upregulated in E. coli comprising knock out mutation of pykF.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, in combing the teachings of Lynch I, Lynch II, Ponce, and Siddiquee, it would have been obvious to one having ordinary skill in the art at the time the claimed E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One having ordinary skill in the art would have been motivated to silence or degrade zwf in order to reduce carbon loss towards the pentose phosphate pathway since expression of zwf is significantly upregulated in E. coli comprising knock out mutation of pykF. Further, dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known, Lynch I and Lynch II disclose controlled silencing of a gene encoding key metabolic enzymes, Lynch II discloses controlled induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling 
Therefore, the above references render claims 1-3 and 9 prima facie obvious.
The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch I (Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015 – cited previously on form PTO-892), Lynch II (Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11. – cited previously form PTO-892), Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892) as applied to claims 1-3 and 9 above, and further in view of Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892).

The combined teachings of Lynch I, Lynch II, Ponce, and Siddiquee disclose a genetically engineered E. coli comprising of the silencing/degradation valves, as discussed above. 
Regarding claim 8, co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
Therefore, in combing the teachings of Lynch I, Lynch II, Ponce, Siddiquee, and Fang, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to over-express NADH oxidase in a genetically engineered E. coli comprising of the silencing/degradation valves.  One of ordinary skill in the art would have been motivated to do so in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. One of ordinary skill in the art would have had a reasonable expectation of success since Fang disclose over-expression of NADH oxidase in E. coli.
Therefore, the above references render claims 1-3 and 8-9 prima facie obvious.
The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 10,662,426 – form PTO-892, US 2017/0121707 – cited previously on form PTO-892, US 2020/0299687 – form PTO-892, or US 2020/0347388 – form PTO-892. US Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892).
		Lynch discloses a genetically modified microorganism to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation.  Regarding claim 1, Lynch discloses a genetically modified microorganism, such as E. coli, comprising (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase (Slaim 1, Column 13, lines 30-44, and Column 15, line 50 through Column 16, line 6).  Regarding claim 2, Lynch discloses that the silencing valve and the degradation valve are induced under conditions of a transition phrase of a two stage biofermentation process (Column 15, line 50 through Column 16, line 6). Regarding claim 8, Lynch discloses genetic modifications to increase NADH, which is consumed in the reduction of a product (Column 14, lines 3-7).  Regarding claim 9, Lynch disclose using CRSPR interference ((Column 14, line 31 through Column 15, line 49).).  Lynch discloses that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (Column 2, lines 14-39).  Lynch discloses that the valves comprised in the microorganisms will 
		Lynch does not disclose silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA).
		Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).
		Siddiquee discloses that modified E. coli comprising deletion of its pykF results in significant up-regulation of zwf and gnd, genes of the oxidative pentose phosphate pathway genes (abstract, Figures 2-4, Table 1, and page 29 Section 3.3). 	 One having ordinary skill in the art would have been motivated to silence or degrade zwf in order to reduce carbon loss towards the pentose phosphate pathway since expression of zwf is significantly upregulated in E. coli comprising knock out mutation of pykF.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, in combing the teachings of Lynch, Ponce, and Siddiquee, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the dynamic metabolic control comprising of a silencing valve and degradation valve of Lynch to control expression and activity of pykA and pykF.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known, Lynch discloses silencing of a gene encoding key metabolic enzymes and induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the 
Therefore, the above references render claims 1-3 and 9 prima facie obvious.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 10,662,426 – form PTO-892, US 2017/0121707 – cited previously on form PTO-892, US 2020/0299687 – form PTO-892, or US 2020/0347388 – form PTO-892. US 10,662,426 is used for specific passages), Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892) as applied to claims 1-3 and 9 above, and further in view of Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892).
E. coli comprising of the silencing/degradation valves, as discussed above. 
Regarding claim 8, Lynch discloses genetic modifications to increase NADH, which is consumed in the reduction of a product (Column 14, lines 3-7).  Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
Therefore, in combing the teachings of Lynch, Ponce, Siddiquee, and Fang, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to over-express NADH oxidase in a genetically engineered E. coli comprising of the silencing/degradation valves.  One of ordinary skill in the art would have been motivated to do so in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. One of ordinary skill in the art would have had a reasonable expectation of success since Fang disclose over-expression of NADH oxidase in E. coli.
Therefore, the above references render claims 1-3 and 8-9 prima facie obvious. 

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2020/0056211 – cited previously on form PTO-892, US 2020/0248211- form PTO-892, US 2020/0325501- form PTO-892, US 2020/0248212- form PTO-892, or US 2020/0149075- form PTO-892. US 2020/0056211 is used for specific passages), Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee .
		Lynch discloses a genetically modified microprogram to produce a product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation (proteolysis) valve (abstract).  Regarding claims 1 and 3, Lynch discloses a genetically modified microorganism, such as E. coli comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of a glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of a glucose-6-phosphate dehydrogenase encoded by zwf (Figures 1-2, [0010]- [0012], [0080]-[0085], [0090]-[0097], [0113], [0117]-[0126], [0122] and [0196]-[0213]). Regarding claim 2, Lynch discloses that the silencing valve and degradation valve are induced under conditions of a transition phrase of a multi-state biofermentation process ([0014]). Regarding claim 8, Lynch discloses genetic modifications to increase NADH, which is consumed in the reduction of a product ([0116]).  Regarding claim 9, Lynch discloses the silencing gene expression comprises CRSPR interference and the microorganism express a CASCADE guide array (Figure 2, [0010], and [0094]).
		Lynch does not disclose silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA).
		Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under E. coli are useful for higher production of recombinant proteins (abstract).
		Siddiquee discloses that modified E. coli comprising deletion of its pykF results in significant up-regulation of zwf and gnd, genes of the oxidative pentose phosphate pathway genes (abstract, Figures 2-4, Table 1, and page 29 Section 3.3). 	 One having ordinary skill in the art would have been motivated to silence or degrade zwf in order to reduce carbon loss towards the pentose phosphate pathway since expression of zwf is significantly upregulated in E. coli comprising knock out mutation of pykF.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, in combing the teachings of Lynch, Ponce, and Siddiquee, it would have been obvious to one having ordinary skill in the art at the time the claimed E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known, Lynch discloses silencing of a gene encoding key metabolic enzymes and induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
prima facie obvious.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2020/0056211 – cited previously on form PTO-892, US 2020/0248211- form PTO-892, US 2020/0325501- form PTO-892, US 2020/0248212- form PTO-892, or US 2020/0149075- form PTO-892. US 2020/0056211 is used for specific passages), Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892) as applied to claims 1-3 and 9 above, and further in view of Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892).
The combined teachings of Lynch, Ponce, and Siddique disclose a genetically engineered E. coli comprising of the silencing/degradation valves, as discussed above. 
Regarding claim 8, Lynch discloses genetic modifications to increase NADH, which is consumed in the reduction of a product ([0116]).  Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
Therefore, in combing the teachings of Lynch, Ponce, Siddiquee, and Fang, it would have been obvious to one having ordinary skill in the art at the time the claimed E. coli comprising of the silencing/degradation valves.  One of ordinary skill in the art would have been motivated to do so in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. One of ordinary skill in the art would have had a reasonable expectation of success since Fang disclose over-expression of NADH oxidase in E. coli.
Therefore, the above references render claims 1-3 and 8-9 prima facie obvious. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,662,426 (reference patent) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Lynch (Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11. – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 1-18 of the reference patent are both directed to a genetically modified microorganism comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase, wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.
		The claims of the reference patent do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.

Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference patent by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to E. coli was well known, Lynch discloses silencing of a gene encoding key metabolic enzymes and induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
Therefore, the conflicting claims are not patentably distinct from each other.   
The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   
distinct inventions, such as the related subject matter treated in MPEP § 806.04 through § 806.05(j), so long as the claims in each application are filed as a result of such requirement. See MPEP 804.01.  MPEP 804.01 clearly states that prohibition of nonstatutory double patent rejections under 35 USC 112 does not apply when applicant voluntarily filed two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application.  See MPEP 804.01. 

	
Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-77 of copending Application No. 16/849,441 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Lynch (Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11. – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 59-77 of the reference application are both directed to a genetically modified microorganism comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf.  and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.  
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding claim 9, Lynch discloses silencing gene expression via CRSPR interference and CASCADE guide array (Figure 2 and pages 107).  
		Regarding claim 9, Lynch discloses silencing gene expression via CRSPR interference and CASCADE guide array (Figure 2 and pages 107).  
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known, Lynch discloses silencing of a gene encoding key metabolic enzymes and induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA 
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   
 
		Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-69 of copending Application No. 16/849,455 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Lynch (Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11. – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 59-69 of the zwf.  and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.  
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding claim 9, Lynch discloses silencing gene expression via CRSPR interference and CASCADE guide array (Figure 2 and pages 107).  
Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF  gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because E. coli was well known, Lynch discloses silencing of a gene encoding key metabolic enzymes and induced enzymatic degradation of said enzymes, and Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   

Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-92 and 94-106 of copending Application No. 16/487,542 (reference application) in view of Ponce (Effect of Growth Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 87-92 and 94-106 of the reference application are both directed to a genetically modified microorganism, such as E. coli, comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein CRISPR and CASCADE are used for gene silencing and wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known and  Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
Therefore, the conflicting claims are not patentably distinct from each other.   

The above rejection cites Ponce and Siddiquee to address the newly incorporated limitation of reducing pyruvate kinase activity.   

Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-114 and 116-126 of copending Application No. 16/661,010 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 107-114 and 116-126 of the reference application are both directed to a genetically modified microorganism, such as E. coli, comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-zwf, wherein CRISPR and CASCADE are used for gene silencing and wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.  
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known and  Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary 
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-108 and 110-126 of copending Application No. 16/661,027 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are E. coli, comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein CRISPR and CASCADE are used for gene silencing and wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.   
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because E. coli was well known and  Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-109 and 111-126 of copending Application No. 16/661,065 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Fang (Codon-Optimized NADH Oxidase Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 107-109 and 111-126 of the reference application are both directed to a genetically modified microorganism, such as E. coli, comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein CRISPR and CASCADE are used for gene silencing and wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.  
		The claims of the reference application do not recite silencing and/or degrading pyruvate kinase F (pykF) and/or pyruvate kinase A (pykA) nor expression of an NADH oxidase.
		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the increased activity of Ppc, Mdh and Mez, indicating an alternative pathway to synthesize pyruvate from PEP (page 31 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis E. coli was well known and  Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified microorganisms for producing metabolic products of interest by decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest by silencing expression of pykA pykF and/or degrading pykA pykF) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.     
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/661/085 (reference application) in view of Ponce (Effect of Growth Rate Reduction and Genetic Modifications on Acetate Accumulation and Biomass Yields in Escherichia coli. JOURNAL OF BIOSCIKNCE AND BIOENGINEERING. Vol. 81, No. 6, 775-780. 1999 – form PTO-892), Fang (Codon-Optimized NADH Oxidase Gene Expression and Gene Fusion with Glycerol Dehydrogenase for Bienzyme System with Cofactor Regeneration. PLOS ONE. June 26, 2015. – cited previously on form PTO-892), and Siddiquee (Effect of a pyruvate kinase (pykF-gene) knockout mutation on the control of gene expression and metabolic fluxes in Escherichia coli. FEMS Microbiology Letters 235 (2004) 25–33. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-3 and 8-9 of the instant application and claims 107 and 111-126 of the reference application are both directed to a genetically modified microorganism, such as E. coli, comprising of (i) a gene expression silencing synthetic metabolic valve silencing expression of glucose-6-phosphate dehydrogenase encoded by zwf and (ii) enzymatic degradation (proteolysis) synthetic metabolic valve inducing enzymatic degradation (proteolysis) of glucose-6-phosphate dehydrogenase encoded by zwf, wherein CRISPR and CASCADE are used for gene silencing and wherein the valves are induced  under conditions of a transition phrase of a multi-state biofermentation process.   

		Regarding clam 1, Ponce discloses that modified E. coli comprising mutant pykApykF (via insertional mutagenesis) results in significant reductions in the specific growth rate and acetate production compared with the wild-type strain (abstract, page 775 under “Microorganisms”, Figure 2, and Table 1).  Ponce discloses that this modified E. coli are useful for higher production of recombinant proteins (abstract).		
Regarding claim 8, Co-factor regeneration by over-expressing NADH oxidase in E. coli in order to increase availability of NADH which is consumed in product formation was known in the art, see Fang.
		Regarding the property of producing a pyruvate product titer of greater than 0.08 g/L in a stationary phase of a biofermentation process, said property would necessarily flow from an E. coli comprising (A) gene silencing metabolic valve silencing pykA and pykF and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of pykA and pykF and (B) gene silencing metabolic valve silencing zwf and/or enzymatic degradation synthetic metabolic valve inducing enzymatic degradation zwf, as evidence by Table 1 of the instant specification.  Also, one having ordinary skill in the art would expect pyruvate production in E. coli comprising a deletion of its pykA and pykF because Siddiquee discloses that modified E. coli comprising deletion of its pykF results in strong up-regulation of ppc, pckA, maeB and mdh (abstract) and increased PEP concentration (page 31).  This increase in PEP concentration causes the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by introducing a silencing valve and degradation valve for reducing activity of pykA and pykF via a CRSPR interference and CASCADE guide array and also express an NADH oxidase.  One of ordinary skill in the art would have been motivated to reduce pyruvate kinase activity during the production phase in order to reduce growth and commit the E. coli for production of heterologous proteins involved in biosynthesis of a product of interest.  One of ordinary skill in the art would have been motivated to express an NADH-oxidase in order to increase in order to increase availability of NADH which is consumed in product formation and thus increase product formation. Dynamic metabolic control of pykA, pykF, and zwf allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest. One of ordinary skill in the art would have had a reasonable expectation of success because genetic modification of E. coli was well known and  Ponce discloses that E. coli lacking a functional pykA and pykF have reduced growth and is useful for higher production of recombinant proteins.  Further, the rationale to support a conclusion that the claims would have been obvious is that a particular known technique (controlled silencing of genes encoding metabolic enzymes using CRISPR and CASCADE and controlled induced degradation of metabolic enzymes) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (genetically modified 
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

	Claims 1-3, 7-9, 12-15, and 18 are pending.

	Claims 7, 12-15, and 18 are withdrawn.

	Claims 1-3 and 8-9 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652